Title: John Bondfield to the American Commissioners, 10 April 1778: résumé
From: Bondfield, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Bordeaux, April 10, 1778: Capt. Tucker hopes to start careening his ship next week and be finished by Easter. He has instructed the ship’s officers to make returns of the stores wanted. The local officers of the farmers general have ordered him to land and declare the tobacco brought by the Boston. I refused to comply, and they agreed to await further instructions; please let me have yours. The underwriters have raised the premiums so high that, without a convoy, the American trade will stop; only the wealthy can afford the risk of failure, and they already have advantageous uses for their capital. I suggest substituting anchors, say twenty or so, for part of the pig iron that Capt. Tucker has taken on as ballast.>
